Citation Nr: 0836441	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder condition, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claims.   

The issue of service connection for a right shoulder 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a sinus disorder was denied by a January 1972 rating 
decision.  He did not appeal.

2.  The evidence submitted since January 1972 does not relate 
to a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a sinus disorder.

3.  The veteran's claim of entitlement to service connection 
for a right shoulder condition was denied by a December 1986 
rating decision.  He did not appeal.

4.  The evidence received since the December 1986 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a right shoulder condition.




CONCLUSIONS OF LAW

1.  The January 1972 rating decision that denied entitlement 
to service connection for a sinus disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted since 
the January 1972 rating decision that denied entitlement to 
service connection for a sinus disorder, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The December 1986 rating decision that denied entitlement 
to service connection for a right shoulder condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

4.  Evidence received since the December 1986 rating decision 
is new and material; the claim of entitlement to service 
connection for a right shoulder condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his sinus disorder claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided regarding the veteran's 
sinus disorder claim.  

To the extent that the veteran's right shoulder condition 
claim is reopened, the Board finds that there can be no 
possibility of prejudice to the veteran under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).    

As to the duty to assist, the RO has obtained the veteran's 
service medical records and private treatment records.  In 
claims to reopen previously denied claims, assistance does 
not include providing a medical examination or obtaining a 
medical opinion unless new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination 
is afforded the veteran because, as discussed below, new and 
material evidence regarding his sinus disorder claim has not 
been submitted.  Therefore, no further examination seeking an 
opinion regarding this condition is necessary to satisfy the 
duty to assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

A.  Sinus disorder

The veteran's claim of entitlement to service connection for 
a sinus disorder was denied by a January 1972 rating 
decision.  At the time of the January 1972 decision, the 
evidence of record included the veteran's service medical 
records and an October 1971 VA examination report.  The 
veteran's service medical records indicate that there were no 
complaints or findings of a sinus disorder during service.  
The veteran had normal sinuses at his separation examination 
in January 1971.  The October 1971 VA examination report 
indicates that the veteran had no nose, sinus, mouth, or 
throat pathology.  

The claim was denied in January 1972 on the basis that there 
was no evidence of a sinus disorder while in service and no 
diagnosed sinus condition on examination.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated January 19, 1972.  He did not appeal.  
Therefore, the January 1972 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

The veteran filed a claim to reopen in January 2005.  As 
noted above, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §  5108 
(West 2002); 38 C.F.R. 3.156 (2007).  Evidence obtained since 
the January 1972 rating decision includes treatment records 
from Anibal Navarro Badui, M.D. and Tuilo L. Ortiz, M.D., as 
well as an April 2001 sleep apnea test report, which revealed 
obstructive sleep apnea.  

In November 2002, Dr. Ortiz reported that computed tomography 
(CT) scan results showed prominent turbinates, mild deviation 
of the nasal septum, and thickening of the fronto maxillary 
antra and ethmoidal sinuses, but no bony erosions or masses 
at the sinuses.  Dr. Ortiz diagnosed the veteran with chronic 
rhinosinusitis and nasal septum deviation, but did not 
provide an opinion as to the etiology of these conditions.  

In January 2005, and again in August 2005, Dr. Badui reported 
that the veteran had a history of sleep apnea, nasal 
obstruction, and post nasal drips.  Dr. Badui also reported 
that the veteran had been treated for allergic rhinitis, 
chronic sinusitis, and nasal septum deviation since November 
2002, including a nasal septoplasty in January 2003 that 
improved his nasal breathing.  Dr. Badui noted the veteran's 
report of receiving treatment during service for nasal 
breathing impairment and diagnosed him with allergic chronic 
rhinosinusitis.  

As noted above, the veteran's sinus disorder claim was denied 
in January 1972 on the basis that there was no evidence of a 
sinus disorder during service and no evidence of a sinus 
disorder upon VA examination in 1971.  The evidence submitted 
since January 1972 is new in that it had not previously been 
submitted.  However, this evidence is not material because it 
does not tend to show that the veteran's current sinus 
disorder was incurred during, or caused by, his military 
service.  The newly associated medical records show only that 
the veteran was diagnosed with sinus problems more than 30 
years after separation from service.  There is no competent 
evidence of record relating a current sinus disorder to the 
veteran's active service.  Accordingly, the new evidence of 
record fails to provide a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a sinus disorder, and therefore does not provide a basis for 
reopening the claim.  See 38 C.F.R. § 3.156 (2007).  

As new and material evidence has not been submitted, the 
veteran's petition to reopen his previously denied claim for 
entitlement to service connection for a sinus disorder is 
denied.

B.  Right Shoulder Condition

The veteran's claim of entitlement to service connection for 
a right shoulder condition was denied by a December 1986 
rating decision.  At the time of that decision, the evidence 
of record included the veteran's service medical records, a 
VA examination reported dated in October 1971, and an October 
1986 letter from Aciscolo M. Marxuach, M.D.  

The veteran's service medical records indicate that, in June 
1969, the veteran dislocated his shoulder and had shoulder 
joint pain.  

The October 1971 VA examination report reveals that the 
veteran reported off-and-on pain in his right shoulder, which 
he dislocated once in service with no recurring dislocations.  
The examiner reported that his right shoulder was negative 
for a current disability and diagnosed him with a history of 
shoulder dislocation.   

Dr. Marxuach's October 1986 letter reveals that the veteran 
sought treatment for right shoulder pain in March 1985 and 
that x-rays taken of the right shoulder in May 1985 were 
normal.  

The veteran's claim to reopen his right shoulder condition 
claim was denied in December 1986 on the grounds that the 
evidence failed to establish that his right shoulder 
condition was incurred in, or aggravated by, service.  The 
veteran was notified of this decision and of his appellate 
rights by a letter dated January 9, 1987.  He did not appeal.  
Therefore, the December 1986 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

The veteran filed a claim to reopen in January 2005.  As 
noted above, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §  5108 
(West 2002); 38 C.F.R. 3.156 (2007).  Evidence obtained since 
the December 1986 rating decision includes treatment records 
for right shoulder pain from 1) Hato Rey Orthopedic 
Associates dated from October 2004 to January 2005, 2) Centro 
Terapia Fisica Rio Grande dated in January 2006, and 3) an 
unidentified doctor dated from October 2005 to November 2005; 
a November 2004 treatment note from Jose Hernandez Bonilla, 
M.D. regarding magnetic resonance image (MRI) results; a 
September 2005 letter from Evelyn Matta Fontanet, M.D. 
regarding his rotator cuff tear of the right shoulder; and 
additional VA records dated in 1986.

Significantly, during his numerous treatments for right 
shoulder pain, the veteran reported that such pain had 
continued since his in-service right shoulder dislocation in 
1969.  As discussed above, the credibility of the evidence is 
to be presumed for the purposes of reopening a claim.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden 
v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Further, the veteran's treatment records 
indicate that he has been diagnosed with status post 
contusive lesion of the right shoulder joint and a 
provisional diagnosis of traumatic peritendonitis.   

The veteran's claim was previously denied because the 
evidence did not show that his shoulder condition was 
incurred in, or aggravated by, service.  The evidence 
submitted since December 1986 shows that the veteran has 
reported a continuity of symptomatology since his 1969 in-
service shoulder dislocation and that he has been diagnosed 
with status post contusive lesion of the right shoulder 
joint.  This evidence is new in that it had not previously 
been submitted.  It is also material insofar as it relates to 
a previously unestablished fact necessary to substantiate the 
veteran's claim, namely a relationship between his current 
right shoulder condition and his in-service right shoulder 
dislocation.  The additional evidence being both new and 
material, the claim for service connection for a right 
shoulder condition is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection a sinus disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right shoulder 
condition is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his right shoulder DJD and rotator 
cuff tear are related to his in-service right shoulder 
dislocation in 1969.  As noted above, service medical records 
indicate that, in June 1969, the veteran dislocated his 
shoulder and had pain in his shoulder joint.  

Post service, at his October 1971 VA examination, the veteran 
reported continuing pain in his right shoulder.  The veteran 
began seeking private treatment with Dr. Marxuach for right 
shoulder pain in March 1985.  Treatment records from Hato Rey 
Orthopedic Associates are largely illegible, but indicate 
that the veteran received treatment for a right shoulder 
condition from October 2004 to January 2005.  Treatment 
records from Centro Terapia Fisica Rio Grande indicate that, 
in January 2006, the veteran again sought treatment for right 
shoulder pain.  In October 2005, an unidentified doctor 
reported that the veteran was treated for pain and weakness 
in his right shoulder that began after shoulder trauma during 
service around 1969; the doctor diagnosed him with 
degenerative joint disease (DJD) of the right shoulder AC 
joint.  In November 2004, Dr. Bonilla reported that the 
veteran was referred to his hospital because he was still 
having pain after a fall during active duty.  Dr. Bonilla 
reported that a November 2004 MRI revealed partial tears 
involving the supraspinous and subscapularis tendons with 
fluid collection along the coracohumeral ligament and 
degenerative changes of the AC joint.  Finally, in a 
September 2005 letter, Dr. Fontanet reported that the veteran 
had a rotator cuff tear of the right shoulder that had caused 
pain for several years.  She noted that the veteran was 
treated at a VA Medical Center several years earlier, but 
that the pain never improved. 

To date, the veteran has not been provided with a VA medical 
examination assessing whether his right shoulder condition 
was incurred during or caused by active duty, including a 
1969 shoulder dislocation.  Under the VCAA, VA is obliged to 
provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  While there is competent 
evidence of record of an in-service right shoulder 
dislocation, as well as a current diagnosis of DJD of the 
right shoulder AC joint and a rotator cuff tear of the right 
shoulder, a medical opinion regarding the etiology of these 
conditions is necessary to make a determination in this case.  

Additionally, as noted above, the veteran reported during 
September 2005 treatment with Dr. Fontanet that he had 
received VA treatment for his right shoulder pain.  These 
records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify any 
VA medical centers that have treated 
his right shoulder condition and make 
arrangements to obtain a complete copy 
of the veteran's treatment records from 
the VA Medical Centers identified.

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right 
shoulder condition found to be present 
(i.e., degenerative joint disease of AC 
joint, tendonitis, and/or rotator cuff 
tear).  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current right 
shoulder condition had its onset during 
active service or is related to any in-
service event, disease, or injury, 
including the June 1969 dislocation.  
In doing so, the examiner should 
consider the lay evidence of record 
regarding a continuity of 
symptomatology since service.  

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


